Citation Nr: 1216285	
Decision Date: 05/07/12    Archive Date: 05/16/12

DOCKET NO.  09-42 275A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, Georgia


THE ISSUES

1.  Entitlement to an increased rating for a right shoulder disability, rated as 10 percent disabling prior to January 25, 2011, and as 30 percent disabling thereafter.

2.  Entitlement to an increased rating for a left shoulder disability, rated as 10 percent disabling prior to May 12, 2009, and as 20 percent disabling thereafter.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

R. Erdheim, Associate Counsel


INTRODUCTION

The Veteran served on active duty from January 1985 to December 2000, and from September 2001 to September 2003. 

This matter comes before the Board of Veterans' Appeals (Board) from a May 2007 rating decision of a Department of Veterans Affairs (VA) Regional Office (RO) that denied increased ratings for the left and right shoulder disabilities.  A November 2009 rating decision increased the disability rating for the left shoulder from 10 to 20 percent disabling, effective May 12, 2009.  A March 2011 rating decision increased the disability rating for the right shoulder from 10 to 30 percent disabling, effective January 25, 2011. 

In February 2012, the Veteran testified before the Board at a hearing held at the VA Central Office in Washington, D.C.  A copy of the hearing transcript is included in the record.


FINDINGS OF FACT

1.  Prior to January 25, 2011, the Veteran's right shoulder disability was manifested by frequent dislocations of the scapulohumeral joint with guarding of movement.  Limitation of motion of the arm was greater than 25 degrees from the side.

2.  For the period since January 25, 2011, the Veteran's right shoulder disability has been manifested by limitation of motion of the shoulder to midway between the side and shoulder level.

3.  Prior to May 12, 2009, the Veteran's left shoulder disability was manifested by frequent dislocations of the scapulohumeral joint with guarding of movement.  Limitation of motion of the arm was greater than 25 degrees from the side.

4.  For the period since May 12, 2009, the Veteran's left shoulder disability has been manifested by limitation of motion of the shoulder to midway between the side and shoulder level.


CONCLUSIONS OF LAW

1.  For the period prior to January 25, 2011, the criteria for a higher 30 percent for a right shoulder disability have been met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2002 & Supp. 2011); 38 C.F.R. §§ 3.321, 4.71a, Diagnostic Codes 5201, 5202, 5203 (2011).

2.  Since January 25, 2011, the criteria for a rating in excess of 30 percent for a right shoulder disability have not been met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2002 & Supp. 2011); 38 C.F.R. §§ 3.321, 4.71a, Diagnostic Codes 5201, 5202, 5203 (2011).

3.  For the period prior to May 12, 2009, the criteria for a higher 20 percent for a left shoulder disability have been met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2002 & Supp. 2011); 38 C.F.R. §§ 3.321, 4.71a, Diagnostic Codes 5201, 5202, 5203 (2011).

4.  Since May 12, 2009, the criteria for a rating in excess of 20 percent for a left shoulder disability have not been met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2002 & Supp. 2011); 38 C.F.R. §§ 3.321, 4.71a, Diagnostic Codes 5201, 5202, 5203 (2011).



REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  VA's Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA) and implementing regulations impose obligations on VA to provide claimants with notice and assistance.  38 U.S.C.A. §§ 5102, 5103, 5103A, 5107 (West 2002 & Supp. 2011); 38 C.F.R §§ 3.102, 3.156(a), 3.159, 3.326(a) (2011).  Proper VCAA notice must inform the claimant of any information and evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b)(1).

In Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006), the Court held that the VCAA notice requirements of 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) apply to all five elements of a service connection claim.  Those five elements include: 1) Veteran status; 2) existence of a disability; 3) a connection between the Veteran's service and the disability; 4) degree of disability; and 5) effective date of the disability.

In Pelegrini v. Principi, 18 Vet. App. 112 (2004), the Court held that a VCAA notice, as required by 38 U.S.C.A. § 5103(a), must be provided to a claimant before the initial unfavorable AOJ decision on the claim for VA benefits.

In the instant case, the Board finds that VA has satisfied its duty to notify under the VCAA.  Specifically, a September 2008 letter, sent after the initial May 2007 rating decision, advised the Veteran of the evidence and information necessary to substantiate his increased rating claims, as well as his and VA's respective responsibilities in obtaining such evidence and information.  Additionally, the September 2008 letter advised the Veteran of the evidence and information necessary to establish a disability rating and an effective date in accordance with Dingess/Hartman, supra.  In November 2008, the Veteran was sent notice of the rating criteria pertaining to shoulder disabilities. 

The Board notes that, while the September 2008 letter was issued after the initial May 2007 rating decision, the United States Court of Appeals for the Federal Circuit has held that VA could cure such a timing problem by readjudicating the Veteran's claim following a compliant VCAA notification letter.  Mayfield v. Nicholson, 444 F. 3d 1328, 1333-34 (Fed. Cir. 2006).  The Court clarified that the issuance of a statement of the case could constitute a readjudication of the Veteran's claim.  See Prickett v. Nicholson, 20 Vet. App. 370 (2006).  In the instant case, after the September 2008 letter was issued, the Veteran's claims were readjudicated in the November 2009 statement of the case, as well as the March 2011 supplemental statements of the case.  Therefore, any defect with respect to the timing of the VCAA notice has been cured.

Relevant to the duty to assist, the Veteran's VA treatment records, private treatment records, and army medical center records have been obtained and considered.  The Veteran has not identified any additional, outstanding records necessary to decide his pending appeal.  In that regard, when asked for further records or authorizations to release records by the RO in November 2008, the Veteran resubmitted a previous release for records and those records have been previously obtained or sent by the Veteran.  The Board has also reviewed the Veteran's paperless Virtual VA claims file, a highly secured electronic repository that is used to store and review documents involved in the claims process, and has noted that there are no additional documents in the Virtual VA file not already contained in the paper claims file.   Additionally, he was afforded VA examinations in June 2006, September 2008, and in January 2011, with a February 2011 addendum, in order to adjudicate his increased rating claims.  In this regard, the Board finds that the proffered opinions regarding the severity of the Veteran's shoulder disabilities were based on an interview with the Veteran, a review of the record, and a full examination.  Although the Veteran's representative argued at the 2012 hearing before the Board that the most recent examination was inadequate because it was conducted by a physician's assistant, the Board finds that the examination includes the necessary range of motion testing and physical examination results that comport with the applicable rating criteria.  Thus, it does not appear that the 2011 examination is deficient or that the examiner was unqualified to make the medical determinations necessary to rate the Veteran's increased rating claims.  As such, the Board finds that the opinions proffered by the VA examiners are sufficient to decide the Veteran's claims.

Thus, the Board finds that VA has fully satisfied the duty to assist.  In the circumstances of this case, additional efforts to assist or notify the Veteran in accordance with the VCAA would serve no useful purpose.  See Soyini v. Derwinski, 1 Vet. App. 540, 546 (1991) (strict adherence to requirements of the law does not dictate an unquestioning, blind adherence in the face of overwhelming evidence in support of the result in a particular case; such adherence would result in unnecessarily imposing additional burdens on VA with no benefit flowing to the Veteran); Sabonis v. Brown, 6 Vet. App. 426, 430 (1994) (remands which would only result in unnecessarily imposing additional burdens on VA with no benefit flowing to the Veteran are to be avoided).  VA has satisfied its duty to inform and assist the Veteran at every stage in this case, at least insofar as any errors committed were not harmful to the essential fairness of the proceeding.  Therefore, the Veteran will not be prejudiced as a result of the Board proceeding to the merits of his claims.

II.  Analysis

Ratings for service-connected disabilities are determined by comparing the veteran's symptoms with criteria listed in VA's Schedule for Rating Disabilities (Rating Schedule), which is based, as far as practically can be determined, on average impairment in earning capacity.  Separate diagnostic codes identify the various disabilities. 38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. Part 4 (2011).  When rating a service-connected disability, the entire history must be borne in mind.  Schafrath v. Derwinski, 1 Vet. App. 589 (1991).  The Board will consider entitlement to staged ratings to compensate for times since filing the claim when the disability may have been more severe than at other times during the course of the claim on appeal.  Fenderson v. West, 12 Vet. App. 119 (1999); Hart v. Mansfield, 21 Vet. App. 505 (2007).  Where there is a question as to which of two ratings shall be applied, the higher rating will be assigned if the disability picture more nearly approximates the criteria required for that rating.  Otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7 (2011). 
Disability of the musculoskeletal system is primarily the inability, due to damage or infection in parts of the system, to perform the normal working movements of the body with normal excursion, strength, speed, coordination and endurance.  It is essential that the examination upon which ratings are based adequately portray the anatomical damage, and the functional loss, with respect to all these elements.  The functional loss may be due to absence of part, or all, of the necessary bones, joints and muscles, or associated structures, or to deformity, adhesions, defective innervations, or other pathology, or it may be due to pain, supported by adequate pathology and evidenced by the visible behavior of the claimant undertaking the motion.  Weakness is as important as limitation of motion, and a part that becomes painful on use must be regarded as seriously disabled.  A little used part of the musculoskeletal system may be expected to show evidence of disuse, either through atrophy, the condition of the skin, absence of normal callosity or the like.  38 C.F.R. § 4.40 (2011). 

Evidence of pain, weakened movement, excess fatigability, or incoordination must be considered in determining the level of associated functional loss in light of 38 C.F.R. § 4.40, taking into account any part of the musculoskeletal system that becomes painful on use.  DeLuca v. Brown, 8 Vet. App. 202 (1995).  The provisions regarding the avoidance of pyramiding do not forbid consideration of a higher rating based on greater limitation of motion due to pain on use, including flare ups.  However, those provisions should only be considered in conjunction with the diagnostic codes predicated on limitation of motion.  38 C.F.R. §§ 4.14, 4.40, 4.45 (2011); Johnson  v. Brown, 9 Vet. App. 7 (1996). 

The words slight, moderate, and severe as used in the various diagnostic codes are not defined in the VA Schedule for Rating Disabilities.  Rather than applying a mechanical formula, the Board must evaluate all of the evidence, to the end that its decisions are equitable and just.  38 C.F.R. § 4.6 (2011).  It should also be noted that use of terminology such as severe by VA examiners and others, although an element to be considered by the Board, is not dispositive of an issue.  All evidence must be evaluated in arriving at a decision regarding an increased rating.  38 C.F.R. §§ 4.2, 4.6 (2011). 

The intent of the rating schedule is to recognize painful motion with joint or periarticular pathology as productive of disability.  Painful, unstable, or malaligned joints, due to healed injury are entitled to at least the minimum compensable rating for the joint.  38 C.F.R. § 4.59 (2011). 

With respect to the joints, the factors of disability reside in reductions of their normal excursion of movements in different planes.  Inquiry will be directed to these considerations: (a) less movement than normal (due to ankylosis, limitation or blocking, adhesions, tendon-tie-up, contracted scars, etc.); (b) more movement than normal (from flail joint, resections, nonunion of fracture, relaxation of ligaments, etc.); (c) weakened movement (due to muscle injury, disease or injury of peripheral nerves, divided or lengthened tendons, etc.); (d) excess fatigability; (e) incoordination, impaired ability to execute skilled movements smoothly; and (f) pain on movement, swelling, deformity or atrophy of disuse.  Instability of station, disturbance of locomotion, interference with sitting, standing and weight-bearing are related considerations.  For the purpose of rating disability from arthritis, the knee, shoulder, and ankle are considered major joints.  38 C.F.R. § 4.45 (2011).

Arthritis shown by X-ray studies is rated based on limitation of motion of the affected joint.  When limitation of motion would be noncompensable under a limitation-of-motion code, but there is at least some limitation of motion, a 10 percent rating may be assigned for each major joint so affected.  38 C.F.R. § 4.71a, Diagnostic Codes 5003, 5010.  The criteria for the evaluation of traumatic arthritis direct that the evaluation be conducted under Diagnostic Code 5003, which states that degenerative arthritis established by X-ray findings will be rated on the basis of limitation of motion under the appropriate diagnostic codes for the specific joint or joints involved.  38 C.F.R. § 4.71a, DC 5003, 5010 (2011).  When, however, the limitation of motion is noncompensable under the appropriate diagnostic codes, a rating of 10 percent may be applied to each such major joint or group of minor joints affected by limitation of motion.  The limitation of motion must be objectively confirmed by findings such as swelling, muscle spasm, or satisfactory evidence of painful motion.  38 C.F.R. § 4.71a, Diagnostic Code 5003 (2011).  In the absence of limitation of motion, X-ray evidence of arthritis involving two or more major joints or two or more minor joint groups, will warrant a rating of 10 percent; in the absence of limitation of motion, X-ray evidence of arthritis involving two or more major joint groups with occasional incapacitating exacerbations will warrant a 20 percent rating.  The above ratings are to be combined, not added under DC 5003.  38 C.F.R. § 4.71a, Diagnostic Code 5010, Note 1 (2011). 

The Veteran's right and left shoulder disabilities are rated under Diagnostic Codes 5203-5201.  Hyphenated diagnostic codes are used when a rating under one diagnostic code requires use of an additional diagnostic code to identify the basis for the evaluation assigned; the additional code is shown after the hyphen.  38 C.F.R. § 4.27 (2011).  Diagnostic Code 5203 pertains to impairment of the clavicle or scapula.  Diagnostic Code 5201 pertains to limitation of motion of the shoulder.  The rating criteria provide different ratings for the minor arm and the major arm.  The Veteran has indicated (in various treatment records and on VA examination) that he is right-handed; therefore, the Board will apply the ratings and criteria for the major arm and minor arm accordingly.  38 C.F.R. § 4.69 (2011). 

In considering the applicability of other diagnostic codes, the Board finds that DC 5202, which pertains to recurrent dislocations of the scapulohumeral joint, applies.  However, the Veteran has not been shown to have ankylosis of scapulohumeral articulation.  Specifically, VA examinations and the treatment records do not show the presence of ankylosis.  Accordingly, the criteria pertaining to ankylosis is not applicable.  38 C.F.R. § 4.71a, Diagnostic Codes 5200, 5202 (2011). 

Under Diagnostic Code 5201, for the major arm, a 20 percent rating is warranted for limitation of arm motion to shoulder level; a 30 percent rating is warranted for limitation of arm motion to midway between the side and shoulder level; and a maximum 40 percent rating is warranted for limitation of arm motion to 25 degrees from the side.  For the minor arm, a 20 percent rating is warranted for limitation of arm motion to shoulder level; a 20 percent rating is warranted for limitation of arm motion to midway between the side and shoulder level; and a maximum 30 percent rating is warranted for limitation of arm motion to 25 degrees from the side.  38 C.F.R. § 4.71a, Diagnostic Code 5201 (2011). 

Under Diagnostic Code 5202, for the major arm, a 20 percent rating is warranted for other impairment of the humerus, recurrent dislocation of at scapulohumeral joint, with infrequent episodes of dislocation and guarding of movement only at shoulder level.   A 30 percent rating is assigned for recurrent dislocation of at scapulohumeral joint with frequent episodes and guarding of all arm movements.  A 50 percent rating is warranted for fibrous union of the humerus.  A 60 percent rating is warranted for nonunion (false flail joint) of the humerus.  An 80 percent rating is warranted for loss of the head of the humerus (flail shoulder).  For the minor arm, a 20 percent rating is warranted for other impairment of the humerus, recurrent dislocation of at scapulohumeral joint, with infrequent episodes of dislocation and guarding of movement only at shoulder level.   A 20 percent rating is assigned for recurrent dislocation of at scapulohumeral joint with frequent episodes and guarding of all arm movements.  A 40 percent rating is warranted for fibrous union of the humerus.  A 50 percent rating is warranted for nonunion (false flail joint) of the humerus.  An 70 percent rating is warranted for loss of the head of the humerus (flail shoulder).  38 C.F.R. Part 4, Diagnostic Code 5202 (2011).  This diagnostic code also contemplated malunion of the humerus, however, such a condition has not been evidenced in this case and thus a higher rating is not warranted under those codes.

Under Diagnostic Code 5203, for the major and minor arm, malunion of the clavicle or scapula warrants a 10 percent rating, nonunion of the clavicle or scapula without loose movement warrants a 10 percent rating, with loose movement a 20 percent rating, and where there is dislocation of the clavicle or scapula, a 20 percent rating is warranted.  38 C.F.R. § 4.71a, Diagnostic Code 5203 (2011). 

Normal forward flexion of the shoulder is 0 to 180 degrees; abduction is 0 to 180 degrees; and internal and external rotation are from 0 to 90 degrees.  38 C.F.R. § 4.71a , Plate I (2011).  Forward flexion and abduction to 90 degrees amounts to shoulder level. 

Turning to the evidence of record, on June 2006 VA examination, the Veteran reported that he had undergone left shoulder surgery in 1987 and right shoulder surgery in 1992.  He had shoulder pain every day, the right shoulder worse than the left.  It felt like the shoulders would dislocate.  He was unable to maintain his arms in an elevated position.  He could not reach his arms backwards.  His occupation was to build airplanes and he did not have any work restrictions.  He did not report flare-ups.  He could bench press up to only 190 pounds.  Physical examination revealed 5/5 motor strength, bilaterally.  Range of motion of the right shoulder showed abduction from 0-170 degrees, forward flexion from 0-160 degrees, external rotation from 0-70 degrees, and internal rotation from 0-90 degrees.  There was evidence of pain at all ranges of motion.  There was no diminution of motion to repetitive testing.  Range of motion of the left shoulder was the same as the right, except that on external rotation, he was limited to 60 degrees of rotation.  There was no additional limitation due to pain, fatigue, weakness, or lack of endurance of either shoulder on repetitive testing.  X-ray examination showed a normal right shoulder.  The left shoulder showed osteophyte formation with possible cyst.  

VA treatment records reflect that in June 2007, the Veteran reported a burning sensation in his shoulders when he rotated his shoulders.  Abduction was limited to 60 degrees.  There was more pain on rotation of the left shoulder.  The pain was thought to possibly be due to a cyst seen on X-ray examination.  

Records from the Winn Army Medical Center reflect that in November 2007, the Veteran had painful decreased motion in the shoulder, with decreased strength.  MRI of both shoulders were completed.  In February 2008, the Veteran was noted to have bilateral shoulder instability status post surgery with worsening pain.  The pain was constant and was worse with overhead activities.  The left shoulder would subluxate when driving or resting the left arm.  Forward flexion of the shoulders was to 150 degrees.  Abduction was limited to 140 degrees with pain.  Physical therapy records reflect that in April 2008, range of motion of the right shoulder showed flexion to 161 degrees.  Range of motion of the left shoulder showed flexion limited to 132 degrees.  Abduction on the right was to 145 degrees, on the left, 128 degrees.  Internal rotation on the right was limited to 30 degrees, on the left, 37 degrees.  External rotation on the right was limited to 65 degrees, on the left, 30 degrees.  

VA treatment records reflect that in May 2008, on physical therapy consultation, there was restricted mobility of the right shoulder by about 25 degrees, with elevation of the shoulder to 155 degrees.  The right shoulder was less restricted, but with some tightness at the end of motion at 170 degrees.  

On September 2008 VA examination, the Veteran reported continuing chronic daily pain in the shoulders.  He would use a sling and TENS unit, with some relief.  He also took pain medication for relief.  He continued to work with activity restriction.  He had flare-ups more often on the right.  He had had a steroid injection without relief.  Physical examination revealed well-healed surgical scars at the right and left shoulders.  There was acromioclavicular tenderness anteriorly, bilaterally.  Motor strength was 5/5.  On the right, range of motion showed abduction from 0 to 120 degrees, forward flexion from 0 to 140 degrees, external rotation, from 0 to 70 degrees, and internal rotation from 0 to 40 degrees, with pain in all ranges.  On the left, range of motion showed flexion from 0 to 120, abduction from 0 to 170 degrees, external rotation from 0 to 40 degrees, and internal rotation from 0 to 30 degrees, with pain in all ranges.  There was no diminution in any of the repetitions or any findings to show decreased functionality.  X-rays showed severe glenohumeral osteoarthritis of the left and right shoulder. 

VA treatment records reflect that in April 2009, the Veteran reported having ongoing shoulder pain, the left worse than the right.  He stated that four doctors had declined to operate on him.  He felt that his shoulders were weak and that his left shoulder wanted to come out of the joint.  A May 2009 physical therapy consultation reflects that the Veteran worked as a mechanic for an aviation company.  He did most of his mechanical work with the right arm and had difficulty elevating his shoulder above 90 degrees.  He could only actively forward flex his left shoulder to 85 or 90 degrees.  Passively, his shoulder could elevate to 130 degrees, with increased discomfort and tensing.   External rotation was to 50 degrees.  He had active forward flexion of the right shoulder to 150 degrees.  External rotation was to 60 degrees.  In August 2010, the Veteran reported that his shoulders dislocated easily, especially when driving.  Physical examination showed forward elevation of the shoulders to about 130 degrees, causing pain, bilaterally.  Internal rotation of the shoulders reached about the lower lumbar region, and external rotation was to about 40 degrees on the right and 20 degrees on the left.  X-rays showed moderate and severe arthritis.  

At his November 2010 hearing before a decision review officer, the Veteran stated symptoms of burning, dislocation, popping, and fatigue of the shoulder joints.  He would have to pace himself at work.  He had missed about two to three weeks of work in the previous six months.  

On January 2011 VA examination, the Veteran reported that both shoulders would "come out," and that there was "bone on bone."  He had pain in both shoulders all day every day that worsened in cold or rainy weather, using either arm, laying on his side, or driving for more than 20 minutes.  He could not hold anything above shoulder level for more than 10 to 15 minutes due to fatigue.  His left shoulder was more painful.  At work, he would stand on a platform so that he would not have to lift his arms above shoulder level.  However, he would still need to take frequent breaks.  On the weekends, he used a sling which would help.  Physical examination revealed crepitus at both shoulders with range of motion.  There was no atrophy.  There was tenderness to palpation over the anterior, posterior, and lateral shoulder surfaces, bilaterally.  Range of motion of both shoulders showed flexion of the left to 80 degrees, with pain, flexion of the right to 70 degrees, with pain, abduction to 70 degrees, bilaterally, internal rotation to 70 degrees, bilaterally, and external rotation to 3 degrees on the left and to 0 degrees on the right, with pain.  There was no additional functional loss on repetitive motions.  The impression was arthritis of the bilateral shoulders, left greater than right.  X-rays were taken and reviewed.  

At his February 2012 hearing before the Board, the Veteran stated that his shoulders tended to dislocate about three to four times per week.  He stated that he could not lift more than 50 pounds and, at work, would then need assistance.  He had trouble picking up his grandchildren due to shoulder pain.  He stated that he could not lift his arms above shoulder level, or 90 degrees.

In this case, with regard to the Veteran's left and right shoulder disabilities, the Board finds that a 20 percent rating is warranted for the left shoulder for the entire pendency of the appeal, to include prior to May 12, 2009, and that a 30 percent rating is warranted for the right shoulder for the entire pendency of the appeal, to include prior to January 25, 2011.  In so finding, the Board notes that the Veteran has stated since filing his appeal in 2006 that he has suffered from weekly, recurrent dislocations of the both shoulders.  He has stated both to the Board and to his physicians that his shoulders tend to dislocate even while driving or at rest.  The consistency of the Veteran's statements lend credibility to the Veteran's contentions, and such statements were not only made to the Board, but to his physicians for treatment and physical therapy reasons.  The dislocation of the shoulders is a condition that the Veteran is competent to state occurs on a consistent basis.  Thus, the Board finds that the Veteran is competent and credible to state that he suffers from frequent dislocations of the left and right shoulder, and such statements comport with the treatment records.  Moreover, VA treatment records reflect that the Veteran's left and right shoulder would dislocate and subluxate and that, on range of motion testing, there was guarding of movement of the shoulders, or at least pain and distress at all levels of testing.  Range of motion of the shoulders resulted in grimacing and the Veteran was cautious.  The Board therefore finds that, prior to May 12, 2009, the Veteran meets the criteria for a higher 20 percent rating for frequent episodes of dislocation of the left shoulder, with guarding of movement of the arm.  Such is also true for the right shoulder, and thus the Veteran is entitled to a higher 30 percent rating for the period prior to January 25, 2011, for the right shoulder, the major arm.  Although the evidence does not necessarily demonstrate guarding of movement at all levels, the severity and frequency of the Veteran's dislocations, coupled with his painful range of motion of the shoulder joints demonstrated on VA examinations and in the treatment records elevate his shoulder disability to the level contemplated in the 20 percent and 30 percent ratings for the major and minor arm under DC 5202.  

However, the Board finds that ratings higher than 20 percent for the left shoulder and 30 percent for the right shoulder are not warranted at anytime during the appeal period.  Specifically, there is no evidence that the Veteran is unable to flex or abduct his arms to 25 degrees or less from the side.  To the contrary, the medical evidence, including three VA examinations, reflects that the Veteran has consistently raised his arm higher than 25 degrees.  Moreover, the Veteran, at his hearing before the Board, stated that he could not raise his arms above shoulder level, only.  Thus, higher ratings under DC 5201 are not for application.  The evidence also does not support a finding that the Veterans' shoulder disabilities result in ankylosis or fibrous nonunion of, malunion of, or loss of head of the humerus.  Accordingly, higher ratings are not warranted under DC 5200 for either shoulder.

With regard to the Veteran' moderate to severe right and left shoulder arthritis, the Board notes that because the Veteran is in receipt of a ratings that are based upon limitation of motion (DC 5201 and 5202), a separate rating under DC 5003 is not for application.  38 C.F.R. § 4.71a, DCs 5003, 5010 (2011).   Moreover, the Board finds that the Veteran's symptoms of pain at the right and left shoulder joints due to his arthritis are symptoms contemplated by the assigned ratings.  The Veteran's shoulder pain and limitation of motion were considered when assigning the ratings under DC 5201 and 5202.

The Board has determined that the Veteran is entitled to no more than a 20 percent disability rating for a left shoulder disability and no more than a 30 percent disability rating for a right shoulder disability throughout the pendency of the appeal under the applicable shoulder and arm criteria.  The Board is required to consider the effect of pain and weakness when rating a service-connected disability on the basis of limitation of motion.  38 C.F.R. §§ 4.40, 4.45; DeLuca v. Brown, 8 Vet. App. 202 (1995).  The Board finds that the effect of pain and weakness on the basis of limitation of motion has been considered because although VA examination, treatment records, and testimony have shown that the Veteran experiences pain on motion and flare-ups on activity, there is no evidence to suggest that the functional loss of either shoulder is the equivalent to loss of motion to 25 degrees or less on the left or right side or of ankylosis of the shoulders. 

III.  Other Considerations

In Rice v. Shinseki, 22 Vet. App. 447 (2009), the Court held that a claim for a total rating based on individual unemployability (TDIU) is part of an increased rating claim when such claim is expressly raised by the Veteran or reasonably raised by the record.  The Court further held that when evidence of unemployability is submitted at the same time that the Veteran is appealing the initial rating assigned for a disability, the claim for TDIU will be considered part and parcel of the claim for benefits for the underlying disability.  Id.  In this case, the Board finds that a claim for a TDIU was not expressly raised by the Veteran or reasonably raised by the record.  In this regard, while the Veteran has testified that his right and left shoulder disabilities impacts his work in that he must takes breaks and uses a platform while he works on airplanes, the record fails to show that such service-connected disabilities renders him unemployable.  Specifically, the evidence reflects that the Veteran continues to work and has been able to continue employment despite his disabilities.  Therefore, the Board finds that the Veteran's his right and left shoulder disabilities do not render him unemployable. 

Moreover, insofar as the Veteran's his right and left shoulder disabilities interferes with his employability, the Board finds that such is contemplated by his assigned evaluations under the rating schedule.  See 38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.  In addition, the Board observes that the Veteran does not meet the threshold schedular criteria for TDIU.  Therefore, as the Board has determined that a claim for TDIU has not been raised by the Veteran or the evidence of record, higher ratings for the Veteran's his right and left shoulder disabilities may only be awarded on an extra-schedular basis. 

An extra-schedular disability rating is warranted if the case presents such an exceptional or unusual disability picture with such related factors as marked interference with employment or frequent periods of hospitalization that application of the regular schedular standards would be impracticable.  38 C.F.R. § 3.321(b)(1). 

In Thun v. Peake, 22 Vet. App. 111, 115-16 (2008), the Court explained how the provisions of 38 C.F.R. § 3.321 are applied.  Specifically, the Court stated that the determination of whether a claimant is entitled to an extra-schedular rating under § 3.321 is a three-step inquiry.  First, it must be determined whether the evidence presents such an exceptional disability picture that the available schedular evaluations for that service-connected disability are inadequate.  In this regard, the Court indicated that there must be a comparison between the level of severity and symptomatology of the claimant's service-connected disability with the established criteria found in the rating schedule for that disability.  Under the approach prescribed by VA, if the criteria reasonably describe the claimant's disability level and symptomatology, then the claimant's disability picture is contemplated by the rating schedule, the assigned schedular evaluation is, therefore, adequate, and no referral is required. 

Second, if the schedular evaluation does not contemplate the claimant's level of disability and symptomatology and is found inadequate, the RO or Board must determine whether the claimant's exceptional disability picture exhibits other related factors such as "marked interference with employment" and "frequent periods of hospitalization."  Third, when an analysis of the first two steps reveals that the rating schedule is inadequate to evaluate a claimant's disability picture and that picture has attendant thereto related factors such as marked interference with employment or frequent periods of hospitalization, then the case must be referred to the Under Secretary for Benefits or the Director of the Compensation and Pension Service to determine whether, to accord justice, the Veteran's disability picture requires the assignment of an extra-schedular rating.  Id.  

The Board has carefully compared the level of severity and symptomatology of the Veteran's service-connected right and left shoulder disabilities with the established criteria found in the rating schedule.  As discussed in detail previously, the Veteran's symptomatology is fully addressed by the rating criteria under which such disability is rated.  There are no additional symptoms that are not addressed by the rating schedule.  Therefore, the Board finds that rating criteria reasonably describes the Veteran's disability level and symptomatology for his service-connected disabilities.  As such, the Board finds that the rating schedule is adequate to evaluate the Veteran's disability picture.  Moreover, to the extent that the Veteran's right and left shoulder disabilities may interfere with his employability, such interference is addressed by the schedular rating criteria.  See 38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.  Therefore, the Board finds that there are no attendant thereto related factors such as marked interference with employment or frequent periods of hospitalization.  Consequently, the Board concludes that referral of this case for consideration of an extra-schedular rating is not warranted.  Id.; Bagwell v. Brown, 9 Vet. App. 337, 338-39 (1996); Floyd v. Brown, 9 Vet. App. 88, 96 (1996). 

The Board has considered whether a higher rating might be warranted for any period of time during the pendency of this appeal.  Fenderson v. West, 12 Vet. App. 119 (1999); Hart v. Mansfield, 21 Vet. App. 505 (2007).  However, the weight of the credible evidence demonstrates that throughout the pendency of the appeal the Veteran has been entitled to a 20 percent rating for the left shoulder disability and a 30 percent rating for the right shoulder disability.  The benefit-of-the-doubt rule has been applied in this case.  38 U.S.C.A. § 5107(b) (West 2002); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).


ORDER

Prior to January 25, 2011, a higher 30 percent rating for a right shoulder disability is granted.

Since January 25, 2011, a rating in excess of 30 percent for a right shoulder disability is denied.

Prior to May 12, 2009, a higher 20 percent rating for a left shoulder disability is granted.

Since May 12, 2009, a rating in excess of 20 percent for a left shoulder disability is denied.



____________________________________________
C. TRUEBA
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


